Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 17, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  158849                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158849
                                                                     COA: 345616
                                                                     Oakland CC: 2018-266486-FH
  PAMELA KAY BLODGETT,
           Defendant-Appellant.

  _________________________________________/


         By order of April 30, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 30, 2018 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Oakland Circuit Court for reconsideration of the scoring of
  Offense Variable (OV) 10. The trial court shall determine if OV 10 was properly assigned
  at 15 points. If not, given the prosecution’s concession that OV 13 was incorrectly scored,
  any reduction in the score of OV 10 would entitle the defendant to resentencing. People v
  Francisco, 474 Mich 82, 88-89 (2006). If the trial court determines OV 10 is correctly
  scored, the trial court shall articulate on the record the factual findings supporting its legal
  conclusions to facilitate appellate review. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 17, 2019
           b1010
                                                                                Clerk